Exhibit 10.2 NOTE THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED. US 12% SECURED PROMISSORY NOTE DUE OCTOBER , 2008 FOR VALUE RECEIVED, Inform Worldwide Holdings, Inc., a corporation organized and existing under the laws of the State of Florida (the “Company”), promises to pay to Professional Offshore Opportunity Fund, Ltd., the registered holder hereof (the “Holder”), the principal sum of Seven Hundred Fifty Thousand and 00/100Dollars (US $750,000)on the Maturity Date (as defined below) and to pay interest on the principal sum outstanding from time to time in arrears at the rate of 10% per annum (computedon the basis of the actualnumber of dayselapsed and a year of 360 days and compounded monthly), accruing from April , 2008, the date of initial issuance of this Note (the “Issue Date”), to the date of payment.Such interest shall be payable on the date which is the earlier of (i) the Maturity Date, or (ii) the date of any prepayment of principal permitted hereunder; except that interest for month in advance shall be paid on the Issue Date.Accrual of interest shall commence on the Issue Date and shall continue to accrue on a daily basis until payment in full of the principal sum has been made or duly provided for (whether before or after the Maturity Date). This Note is being issued pursuant to the terms of the Purchase Agreement, dated as of April 25, 2008 (the “Loan Agreement”), to which the Company and the Holder (or the Holder’s predecessor in interest) are parties.Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Loan Agreement. This Note is subject to the following additional provisions: 1.The term “Maturity Date” means the earlier of (x) October , 2008 or (y) the date on which the Company consummates an equity financing or funding transaction in excess of $2,000,000 (a “Qualified Financing”), whether or not such transaction is effected in connection with the current or future issuance of securities. 1 2.(i)This Note may be prepaid in whole or in part at any time prior to the Maturity Date, without penalty.Any payment shall be applied as provided in Section 3. (ii)TIME IS OF THE ESSENCE WITH RESPECT TO ANY PAYMENT DUE HEREUNDER.The Company shall be in default hereunder if any payment is not made in a timely manner, without any right to cure unless such right to cure is granted by the Holder in each instance; provided, however, that the grant of such right is in the sole discretion of the Holder and may be withheld for any reason or for no reason whatsoever. (iii)If, at the end of any Trading Day, the value of the Pledged Shares (using the closing price of the stock on such day) is less than 400% of the aggregate principal amount outstanding on the Note, then the Company shall within two Trading Days either (i) pay to the Purchaser an amount sufficient to reduce the outstanding principal amount on the Note or (ii) provide the Purchaser a first priority perfected security interest in additional collateral (which may include additional shares of common stock of the Company or other collateral acceptable to Purchaser in its sole discretion) such that the value of the Pledged Shares (plus the value of any additional collateral delivered to the Purchaser) is at least 400% of the aggregate principal amount outstanding on the Note. 3.Any payment made on account of the Note shall be applied in the following order of priority: (i) first, to any amounts due hereunder other than principal and accrued interest, (ii) then, to accrued interest through and including the date of payment, and (iii) then, to principal of this Note. 4.All payments contemplated hereby to be made “in cash” shall be made in immediately available good funds of United States of America currency by wire transfer to an account designated in writing by the Holder to the Company (which account may be changed by notice similarly given).For purposes of this Note, the phrase “date of payment” means the date good funds are received in the account designated by the notice which is then currently effective. 5.Subject to the terms of the Loan Agreement, no provision of this Note shall alter or impair the obligation of the Company, which is absolute and unconditional, to pay the principal of, and interest on, this Note at the time, place, and rate, and in the coin or currency, as herein prescribed.This Note is direct obligations of the Company. 6.The obligations of the Company under this Note are secured by all of the assets of the Company and by certain stock of the Company.The stock is pledged to the Holder under the terms of the Pledge Agreement, to which the Holder and the Pledgor are parties.If the Holder forecloses on any of the Pledged Shares, the obligations of the Company will be reduced only to the extent of the proceeds actually realized from such foreclosure, in the priority specified in Section 3 hereof. 2 7.Conversion. a)Voluntary Conversion.
